Citation Nr: 0818422	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to May 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2004.  

The Board notes that in a statement in support of claim (VA 
Form 21-4138), the veteran waived RO consideration of 
additional evidence and records submitted at this personal 
hearing.  The veteran also withdrew his appeal for increased 
ratings for his service-connected neck and headache 
disabilities.  

In September 2004, the Board remanded this matter for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy while serving on active duty.  

2.  A current diagnosis of PTSD due to a verified or 
potentially verifiable stressor during the veteran's active 
service is not shown.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February and July 2002, July 2003, 
November 2004, and August 2006, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as well as the type of 
evidence VA would assist him in obtaining.  

The veteran was also informed that he should send to VA 
evidence in his possession that pertains to the claim, and 
was advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The RO also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, deck 
logs for the USS America, post-service medical treatment 
reports, a VA examination, a response from the CURR dated in 
June 2006 in connection with the claim, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of his claim.  The 
Board also notes that this claim has been remanded for 
additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and expending of VA's resources is not warranted.  
See 38 U.S.C.A. § 5103A.  



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In June 1999, revised the regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is not combat-related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim of PTSD is 
based on a non-combat stressor, "the non-combat veteran's 
testimony alone is insufficient proof of a stressor," 
Dizoglio v. Brown , 9 Vet. App. 163, 166 (1996), and 
"credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist only of after-the-fact 
medical nexus," Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

In this case, the veteran reports experiencing stressful 
events when he was serving on the flight deck of the USS 
America.  First, the veteran reports being blown 100 feet 
across the flight deck by jet exhaust.  He spent five days in 
sick bay and was x-rayed in connection with this incident.  

Second, the veteran states that he was involved in a recovery 
mission in spring of 1974 that involved the rescue of a pilot 
whose plane crashed and caught fire.  The veteran reports 
finding a number of bodies and body parts as part of his 
experiences on this mission.  

A careful review of the DD Form 214 shows that the veteran 
received the National Defense Service Medal.  The veteran 
served as an aircraft refueler on an aircraft carrier, the 
USS America (CV66).  There is no indication in the record 
that the veteran engaged in combat with the enemy during 
service or was awarded any combat-related citations or 
decorations.  
.
Based on information provided by the veteran, the RO 
requested verification of the stated stressors from the 
Center for Unit Records Research (CURR).  In a June 2006 
letter, the CURR replied that on March 8, 1974, an EA-3B 
aircraft, assigned to VQ-2, crashed into the sea off the port 
(left) bow and sank.  All crew members were recovered by 
helicopter and delivered onboard the USS America (CVA-66).  
The USS America was noted to be enroute from Athens, Greece 
to an operating area at the time of the incident.  

The CURR response did not contain information regarding the 
incident regarding being blown across the flight deck, but 
indicated that such information might be contained in a deck 
log.  The CURR stated that they would need a specific date 
within a 60 day time period in order to conduct such a 
search.  

Finally, the CURR indicated that medical treatment received 
for injuries sustained in the flight deck incident might be 
contained in the veteran's Official Military Personnel File 
(OMPF) or his service clinical records.  

In this regard, the Board notes that the service medical 
records do not show findings or treatment for injuries 
sustained in an incident as the veteran described during 
service.  The medical records from July 1973 to May 1974 are 
replete with instances of treatment for sickness, illness and 
repeated infections.  There is no record of pertinent x-ray 
studies.  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has been diagnosed with PTSD, the 
evidence contained in the veteran's claims file cannot serve 
to corroborate the claimed in-service stressors.  There is no 
medical evidence in the veteran's service medical records or 
any evidence contained in the deck logs of the USS America to 
verify that the veteran was blown 100 feet across the flight 
deck and injured.  

In addition, while the response from the CURR does indicate 
that on March 8, 1974, an EA-3B aircraft, assigned to VQ-2, 
crashed into the sea off the port (left) bow and sank, all 
crew members were indicated to be recovered by helicopter and 
delivered onboard the USS America (CVA-66).  There is no 
indication that any of the crew was killed or the recovery of 
bodies or body parts, as stated by the veteran.  

There also is no basis in this record to show that the 
veteran took part in the helicopter rescue effort.  Here, the 
veteran testified that he served as an aircraft refueler on 
board the aircraft carrier.  Other statements in the record 
serve to indicated that the veteran was only involved in 
aircraft landings on the carrier.  

In sum, the Board notes that in order to grant service 
connection for PTSD, credible supporting evidence that the 
claimed in-service stressor occurred must be presented.  38 
C.F.R. § 3.304(f); Cohen.  This has not been accomplished in 
this case.  Without such evidence that the claimed in-service 
stressor occurred, service connection for PTSD must be 
denied.  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


